DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed March 15, 2022 (hereinafter “Reply”) and the accompanying request for continued examination.
Claims 1, 2, 11, 17, 19, and 20 are amended.
Claim 18 is canceled.
Claims 1-17, 19, and 20 are pending.

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022 has been entered.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17, 19, and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-17, 19, and 20 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-17, 19, and 20 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-17, 19, and 20 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claim 1 recites receiving a list of search keywords for which an advertiser wishes to bid for paid placement in search results, assessing statistical linguistic similarity among the keywords, using a metric that balances to give greater weight to linguistic elements that are less frequent in the population of keywords, and to avoid overweighting longer-length keywords; grouping the search keywords based on the assessed linguistic similarity, the grouping organizing the keywords in a hierarchical subset organization; analyzing keywords of the list to ascertain which keywords have sufficient history to compute statistically sound estimates for value of bids to be submitted to a search to bid for ranking among search results by the search engine for searches on the search keywords for which an advertiser wishes to bid for paid placement in search results, and for which the history is too sparse or infrequent to support computation of a statistically sound estimates for bid value; for the search keywords that are frequent enough to have historical data from which to estimate performance of the search keywords: receiving information relating to historical expenditure, proceeds, and click performance of the search keywords; computing estimates for the search keywords for a budgeted operation period, this computation using convex constrained mathematical optimization techniques to locate a local maximum of a measure of keyword performance relative to variation in expenditure on search keywords, within a specified budget cap; for advertising search keywords from among the list of advertising search keywords that have a sparse history of use that is too infrequent to have a statistically sound estimate for value, computing bid estimates by at least the following steps: assessing statistical similarity of the sparse-history keyword to other keywords that have sufficient history to support a statistically sound estimate of value, computing a forecast model, based at least in part on combining past measurements of keyword performance for the historically-supported linguistically similar keywords, including dynamic price behavior of the historically-supported linguistically similar keywords using an algorithm that seeks to minimize total error in the forecast model; computing bid estimates for paid advertising to be displayed on search of the sparse-history keywords, using the computed forecast model; sending messages for paid search ranking, data of the messages indicating respective sparse-history keywords and the respective computed bid estimates for paid advertising based on the sparse-history keywords based on search of the sparse-data keyword, at the computed bid estimate; dynamically updating the forecast model and updating the bid estimate for the sparse-history keywords based on ongoing price behavior of the historically-supported linguistically similar keywords; after bid estimates are submitted, updating estimates for the sparse-data keywords by grouping the sparse-data keywords into groups, including at least a high-performing group and a low-performing group, and reallocating budget from the keywords of the low-performing group to keywords of the high-performing group, by reducing bid estimates for keywords of the low-performing group and increasing bid estimates of keywords of the high-performing group; computing a tracking score that is designed to be a proxy for a quality score computed by a search engine (for which the search engine using the quality score for paid search ranking for presentation to users), the tracking score being computed based at least in part on respective search keywords, ad creatives, landing pages for the keywords, and relevance between the ad creative and the content of the landing page; and presenting the tracking score with diagnostic annotation to direct tailoring a creative and/or landing page to improve the search engine quality score and/or ranking of the creative among paid search results displayed by the search engine in response to the keyword. Claims 2 and 11 recite similar features as claim 1. Claims 3-10, 12-17, 19, and 20 further specify characteristics of the data used in or further steps used by the algorithms described above. 
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claim features identified above are commercial or legal interactions including legal obligations; advertising, marketing or sales activities or behaviors; and business relations. 
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)—because the claimed features for determining and adjusting values for keywords and deciding on a business strategy to pursue based thereon are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion).
Thus, the concepts set forth in claims 1-17, 19, and 20 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claim 1 recites a computer (for performing most of the method steps) having one or more processors and nontransitory memories, storing information in a computer memory, receiving information at and sending information (including network messages to a search engine) from the computer, and presenting the computed information on a display screen. Claim 2 recites similar features as claim 1. Claim 11 recites similar features as claims 1 and 2 and also recites one or more processors and memories. 
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the computer, processors, memories, network, search engine, and display screen—are recited at a high level of generality. Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to receive information at and send information (including network messages to a search engine) from the computer is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of computing system in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising. See M.P.E.P. § 2106.05(h).
Thus, claims 1-17, 19, and 20 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-17, 19, and 20 are directed to abstract ideas.

Step 2B
Claims 1-17, 19, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to receive information at and send information (including network messages to a search engine) from the computer is likewise the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Similarly, the use of generic computer components to store information in a memory is likewise the well-understood, routine, and conventional computer functions of receiving, processing, and storing data and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 1-17, 19, and 20, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Statement Regarding Prior Art
The Final Office Action dated June 15, 2021 includes a statement regarding the prior art.

Response to Arguments
Applicant’s arguments filed with the Reply have been fully considered. The amendments obviate the rejection under § 112. The remaining arguments are not persuasive.

Arguments Regarding Rejections Under 35 U.S.C. § 101
Applicant argues that the claims include an improvement to technology because “The four steps relating to the ‘model,’ taken together, enable a function not previously performable by a computer: establishing bid prices for future keywords, without the hand-word that was required by the prior art such as the Galas ’714 reference, and automatically updating those bids to reflect the computer’s experience.” Reply, p. 15. Applicant presents similar arguments regarding the “technical” impact of the claimed invention at pages 17-20 and 27-33 of the Reply. Further, Applicant argues that “Just like Example 37, claim 1, the claims of this application recite ‘additional elements’—the four steps of the model’s computation, update, and use, based on non-generic metrics—that establish that the model is effectively a program that automatically computes further results, and ‘provides a specific improvement over prior systems’ and ‘results in an improved’ ability for electronic devices to bid in keyword auctions.” Reply, p. 23.
Examiner disagrees, because the alleged improvement to the practice of deciding which keywords to use or the value of keywords to use would be an improvement to the business and marketing fields—not to a particular technology or technological field. In other words, the alleged improvement would be to the abstract idea, not anything relating to the technical aspects of the claimed invention.  See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application realm. … [L]imitation of the claims to a particular field of information … does not move the claims out of the realm of abstract ideas.”). Moreover, “[A] claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (emphasis added). “[U]nder the Mayo/Alice framework, a claim directed to a newly discovered law of nature (or natural phenomenon or abstract idea) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility ….” Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016) (citations omitted). The novelty of the algorithms for improving the business and marketing practices identified as being part of the identified abstract ideas “does not move the claims out of the realm of abstract ideas.” Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f).
Applicant presents arguments regarding a non-precedential PTAB decision in Hamilton. See Reply, p. 27. As previously indicated, this opinion is not precedential and any reference to its “holdings” regarding claims that are not at issue are inapposite to examination of the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to optimizing bidding for keyword advertising.
Ghaddar et al. (U.S. Pat. No. 9,659,253 B1) (solving an optimization model using automatically generated formulations in a parallel and collaborative method);
Warncke et al. (U.S. Pub. No. 2010/0318454 A1) (function and constraint-based service agreements); and
Borgs et al. (“Dynamics of bid optimization in online advertisement auctions.” In Proceedings of the 16th international conference on World Wide Web (WWW '07). Association for Computing Machinery, New York, NY, USA, 531–540. 2007).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622